Exhibit 10.1

 

LIMONEIRA COMPANY
2010 AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN

 

Form of Award Agreement

 

THIS AWARD AGREEMENT (the “Agreement”)
                                                                                       
                     (the “Effective Date”), between LIMONEIRA COMPANY, a
Delaware corporation (“Limoneira”), and ___________________ (the “Participant”).

 

RECITALS:

 

Limoneira desires to carry out the purposes of the Limoneira Company 2010
Amended and Restated Omnibus Incentive Plan, as it may be amended and/or
restated (the “Plan”), by affording the Participant the Award opportunities, as
hereinafter provided.

 

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

PART I– Performance Share-Based Award and Restricted Shares

 

1.                  Performance Period. The Performance Period is Limoneira’s
fiscal year beginning on                            , and ending on
                           .

 

2.                  Target Performance Share-Based Award. Subject to the terms
of this Agreement (including, without limitation, Section 4(b) relating to
non-Covered Employees) and the Plan, Limoneira hereby grants the Participant the
opportunity to earn a percentage of the Participant’s annual base salary in
effect on                            payable in shares of Limoneira common
stock, $0.01 par value per share (“Common Stock”) in accordance with the terms
of this Agreement with the Fair Market Value of the Common Stock determined on
the Issue Date (as hereafter defined) (the “Target Performance Share-Based
Award”).

 

3.                  Performance Goals. The Target Performance Share-Based Award
shall be subject to Limoneira’s achievement of the following Performance Goals,
namely, (i) a “Net Income Goal” pursuant to which the net income of Limoneira
for the Performance Period is at least                            
                  of Limoneira’s budgeted net income of
                                                                       for the
Performance Period (“Budgeted Net Income”); and (ii) an “Operating Income Goal”
pursuant to which the operating income of Limoneira for the Performance Period
is at least                                              of Limoneira’s budgeted
operating income of                            
                                            for the Performance Period
(“Budgeted Operating Income”). The Net Income Goal has a weight of seventy
percent (70%) and the Operating Income Goal has a weight of thirty percent (30%)
in the determination of the Performance Share-Based Award pursuant to Section 4
of this Part I.

 

4.                  Determination of Actual Performance Share-Based Award. The
actual Performance Share-Based Award, if any, earned by the Participant under
this Agreement, not in excess of the Target Performance Share-Based Award and
based upon the attainment of the Performance Goals during the Performance
Period, is referred to herein as the “Performance Share-Based Award.” The
Performance Share-Based Award will be determined as follows, as certified in
writing by the Compensation Committee (“Committee”):

 



 

 

 

(a)               Determination by Committee. The Committee shall determine the
Performance Share-Based Award during the ninety (90) days immediately following
the end of the Performance Period as follows.

 

(i)With the Net Income Goal weighted at seventy percent (70%), up to
             percent (    %) of seventy percent (70%) of the Target Performance
Share-Based Award may be awarded if at least                     percent (    %)
but less than                                  percent (     %) of the Net
Income Goal is achieved; and up to                    percent (    %) of seventy
percent (70%) of the Target Performance Share-Based Award may be awarded if the
Net Income Goal is achieved; and up to          percent (    %) of seventy
percent (70%) of the Target Performance Share-Based Award may be awarded if the
Net Income Goal is exceeded such that the net income of Limoneira for the
Performance Period is at least                                                
        percent (      %), but less than                          percent
(      %), of Limoneira’s Budgeted Net Income for the Performance Period; and up
to            percent (    %) of seventy percent (70%) of the Target Performance
Share-Based Award may be awarded if the Net Income Goal is exceeded such that
the net income of Limoneira for the Performance Period is at least              
             percent (      %) of Limoneira’s Budgeted Net Income for the
Performance Period.

 

(ii)With the Operating Income Goal weighted at thirty percent (30%), up to
              percent (    %) of thirty percent (30%) of the Target Performance
Share-Based Award may be awarded if at least                       percent
(    %) but less than                       percent (      %) of the Operating
Income Goal is achieved; and up to                    percent (    %) of thirty
percent (30%) of the Target Performance Share-Based Award may be awarded if the
Operating Income Goal is achieved; and up to               percent (    %) of
thirty percent (30%) of the Target Performance Share-Based Award may be awarded
if the Operating Income Goal is exceeded such at the operating income of
Limoneira for the Performance Period is at                            
             percent (      %), but less than                       percent
(      %), of Limoneira’s Budgeted Operating Income for the Performance Period;
and up to              percent (    %) of thirty percent (30%) of the Target
Performance Share-Based Award may be awarded if the Operating Income Goal is
exceeded such that the operating income of Limoneira for the Performance Period
is at least                         percent (      %) of Limoneira’s Budgeted
Operating Income for the Performance Period.

 

(iii)The Committee may award less than the Target Performance Share-Based Award
even if the Performance Goals are met.

 



- 2 - 

 

 

(b)              Award Date; Issue Date. The date upon which the Committee makes
its determination of the Performance Share-Based Award is referred to herein as
the “Award Date.” Shares of Common Stock equal to the Performance Share-Based
Award shall be issued on the “Issue Date” based upon the Fair Market Value of
the Common Stock on the Issue Date. The Award Date and Issue Date will occur on
or after                            , and on or before              
             ; provided that no Participant shall have the right to designate
the calendar year in which the Committee makes its determination of the
Performance Share-Based Award or the Issue Date.

 

5.                  Stock Legends. The Performance Share-Based Award Shares
shall be represented by Common Stock certificate(s) registered in the
Participant’s name, or by shares designated for the Participant in book-entry
form on the records of Limoneira’s transfer agent, subject to the restrictions
set forth in Sections 7 and 8 of this Agreement. Any stock certificate, or
direct registration system book-entry account, issued or established for the
Performance Share-Based Award Shares shall bear, in addition to applicable
securities law legends, the following or similar service-based legend:

 

“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions, and restrictions
(including forfeiture) contained in the Limoneira Company 2010 Amended and
Restated Omnibus Incentive Plan, as it may be amended and/or restated, and
Sections 7 and 8 of the Award Agreement entered into between the registered
owner and Limoneira Company. A copy of such Plan and Agreement is on file in the
offices of Limoneira Company, 1141 Cummings Road, Santa Paula, CA 93060,
Attention: Compensation Committee.”

 

6.                  Custody of Shares. Any Common Stock certificates or
book-entry shares evidencing such Performance Share-Based Award Shares shall be
held in custody by Limoneira or, if specified by the Committee, with a custodian
or trustee, until the service-based restrictions thereon set forth in Sections 7
and 8 of this Agreement shall have lapsed. The Participant agrees to deliver a
stock power, duly endorsed in blank, relating to any such Performance
Share-Based Award Shares in certificate or book entry form.

 

7.                  Service-Based Restrictions and Vesting. As of the Issue
Date, the Performance Share-Based Award Shares shall be subject to service-based
restrictions, such that subject to the terms of the Plan and the Agreement, the
Participant shall Vest in the Performance Share-Based Award Shares only so long
as the Participant remains continuously employed with Limoneira or an Affiliate
through the dates listed below:

 

 

 

 

Thus, the Performance Share-Based Award Shares shall hereinafter be referred to
as “Restricted Shares.” The Committee has sole authority to determine whether
and to what degree the Restricted Shares have Vested and to interpret the terms
and conditions of this Agreement and the Plan, including whether to issue shares
Vested as of the Issue Date, free of the restrictions referred to in Sections 7
and 8 of this Agreement.

 



- 3 - 

 

 

8.                  Termination of Employment; Forfeiture of Award.

 

(a)               Except as may be otherwise provided in Section 8(b) of this
Agreement, in the event that the employment of the Participant with Limoneira or
an Affiliate is terminated by Limoneira or an Affiliate on or after the Issue
Date, other than for cause, any unvested Restricted Shares shall become fully
Vested only in the sole discretion of Limoneira. If a Participant’s employment
is terminated by Limoneira or an Affiliate for cause or a Participant at his
sole discretion terminates his employment with Limoneira or an Affiliate, and
the Restricted Shares have not Vested pursuant to Section 7 above, then the
Restricted Shares, to the extent not Vested as of the Participant’s termination
of employment date, shall be forfeited immediately upon such termination, and
the Participant shall have no further rights with respect to the Restricted
Shares. The Committee (or its designee, to the extent permitted under the Plan)
shall have sole discretion to determine if a Participant’s rights have
terminated pursuant to the Plan and this Agreement, including but not limited to
the authority to determine the basis for the Participant’s termination of
employment. The Participant expressly acknowledges and agrees that, except as
otherwise provided herein, the termination of the Participant’s employment shall
result in forfeiture of the Restricted Shares to the extent the Restricted
Shares have not Vested as of the Participant’s termination of employment date.

 

(b)              Notwithstanding the provisions of Section 8(a) above, the
following provisions shall apply if any of the following shall occur on or after
the Issue Date but prior to the full Vesting of the Restricted Shares:

 

(i)Death. In the event that the Participant remains in continuous employment
with Limoneira or an Affiliate from                             until the
Participant’s death, the Restricted Shares shall not be forfeited and any
unvested Restricted Shares shall immediately become fully Vested as of the date
of death.

 

(ii)Disability. In the event that the Participant remains in the continuous
employment with Limoneira or an Affiliate from                             until
the date of the Participant’s termination of employment due to Disability, the
Restricted Shares shall not be forfeited and any unvested Restricted Shares
shall immediately become fully Vested on the date of the Participant’s
“termination of employment” on account of Disability. For this purpose,
“Disability” shall mean the Participant is unable to engage in his profession by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months. The Committee shall certify Disability,
after consultation with a qualified medical examiner, and shall determine a
Participant’s date of termination after taking into account the Participant’s
position and all applicable laws.

 

(iii)Change of Control. In the event that the Participant incurs a termination
of employment, other than for cause or at his own discretion, within one (1)
year following a Change of Control, the Restricted Shares shall not be forfeited
and any unvested Restricted Shares shall immediately become fully Vested as of
the date of termination of employment.

 



- 4 - 

 

 

(iv)Retirement. In the event that the Participant has been in the continuous
employment of Limoneira or an Affiliate for a period of at least the five (5)
years immediately preceding the Issue Date, and the Participant’s employment is
terminated due to retirement, and the Participant has reached normal retirement
age of 65, the Restricted Shares shall not be forfeited and any unvested
Restricted Shares shall immediately become fully Vested on the date of the
Participant’s termination of employment due to retirement.

 

(v)Specified Employees. In the event that Section 409A of the Internal Revenue
Code of 1986, as amended, and the guidance issued thereunder (collectively,
“Section 409A”) applies and any Restricted Shares would be paid to a Participant
upon a “separation from service” within the meaning of Section 409A, and no
exemption or exclusion from Section 409A shall apply, no Restricted Shares shall
be released to any Participant who is a “specified employee” within the meaning
of Section 409A until the earlier of the first day of the seventh month after
the month of such Participant’s separation from service or the Participant’s
death.

 

(c)               In the event the employment of the Participant with Limoneira
or an Affiliate terminates prior to the Issue Date, the Participant
automatically forfeits all rights to the Award set forth in Part I of this
Agreement.

 

9.                  Voting and Dividend Rights; Distribution of Shares Following
Lapse of Restrictions.

 

(a)               After the Issue Date and during the period in which the
restrictions provided herein are applicable to the Restricted Shares, the
Participant shall have the right to vote such Common Stock and to receive any
cash dividends paid with respect to such Common Stock. Any dividend or
distribution payable with respect to such Common Stock that will be paid in
Shares shall be subject to the same restrictions provided for herein on the
Restricted Shares. Any other dividend or distribution (other than cash or Common
Stock) payable on the Restricted Shares, and any consideration receivable for or
in conversion of or exchange for the Restricted Shares, shall be subject to the
terms and conditions of this Agreement or with such modifications thereof as the
Committee may provide in its sole discretion, subject to applicable law.

 

(b)              Upon the expiration of the service-based restrictions on the
Restricted Shares provided in this Agreement as to any portion of the Restricted
Shares, Limoneira in its sole discretion will either cause a new certificate(s)
evidencing such amount of Common Stock to be delivered to the Participant (or,
in the case of his death after Vesting, cause such certificate to be delivered
to Participant’s legal representative, beneficiary, or heir) or re-provide
book-entry Shares designated for the Participant (or, in the case of his death
after Vesting, provide book-entry Shares designated for Participant’s legal
representative, beneficiary, or heir) on the records of Limoneira’s transfer
agent, in each case free of the service-based restrictive legend set forth in
Section 8 of this Agreement; provided, however, that Limoneira shall not be
obligated to issue any fractional Shares of Common Stock in the event of Share
certificates.

 



- 5 - 

 

 

10.              Income Reporting; Withholding; Tax Matters; Fees.

 

(a)               During each year of Vesting, Limoneira or its agent shall
report all income to the appropriate tax authorities and withhold and pay all
required local, state, federal, foreign income and other taxes and any other
amounts required to be withheld by any governmental authority or law. The
Participant may elect to have Shares withheld from the Vested Restricted Shares
(or other evidence of Common Stock ownership, including, without limitation, a
direct registration system book-entry account) to reimburse Limoneira for any
taxes paid on his behalf. The number of Shares to be withheld shall have a Fair
Market Value as of the date that the amount of tax to be withheld is determined
as nearly equal as possible to the amount of such obligations being satisfied.
Alternatively, upon the Vesting of the Restricted Shares, in accordance with
procedures established by the Committee, the Participant may elect to reimburse
Limoneira in cash for all applicable withholding taxes paid on his behalf.

 

(i)In General. Limoneira has made no warranties or representations to the
Participant with respect to the tax consequences (including but not limited to
income tax consequences) related to the Award or issuance, transfer, or
disposition of Restricted Shares (or any other benefit), and the Participant is
in no manner relying on Limoneira or its representatives for an assessment of
such tax consequences. The Participant acknowledges that there may be adverse
tax consequences with respect to the Restricted Shares (including but not
limited to the acquisition or disposition of the Restricted Shares) and that the
Participant should consult a tax advisor prior to such acquisition or
disposition. The Participant acknowledges that the Participant has been advised
that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
Limoneira has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Participant.

 

(ii)Election Under Section 83(b) of the Code.

 

(A)The Participant understands that Section 83 of the Code generally taxes as
ordinary income the fair market value of the Shares as of the date on which the
Shares are “substantially vested,” within the meaning of Code Section 83. In
this context, “substantially vested” means that the restrictions on such Shares
(that have been issued) have lapsed and the Restricted Shares are Vested. The
Participant understands that he may elect to have his taxable income determined
at the time he acquires the Restricted Shares, rather than when and as the
restrictions on the Restricted Shares lapse, by filing an election under Section
83(b) of the Code with the Internal Revenue Service no later than thirty (30)
days after the Issue Date with respect to the Shares. The Participant
understands that failure to make a timely filing under Code Section 83(b) will
result in his recognition of ordinary income, as the restrictions on the
applicable Shares lapse, on the fair market value of the applicable Shares at
the time such restrictions lapse. The Participant further understands, however,
that if Shares, with respect to which an election under Section 83(b) has been
made, are forfeited, such forfeiture will be treated as a sale on which there is
realized a loss equal to the excess (if any) of the amount paid (if any) by the
Participant for the forfeited Shares over the amount realized (if any) upon
their forfeiture. If the Participant has paid nothing for the forfeited Shares
and has received no payment upon their forfeiture, the Participant understands
that he will be unable to recognize any loss on the forfeiture of the Restricted
Shares, even though the Participant incurred a tax liability by making an
election under Code Section 83(b).

 



- 6 - 

 

 

(B)The Participant understands that he should consult with his tax advisor
regarding the advisability of filing with the Internal Revenue Service an
election under Section 83(b). ANY ELECTION UNDER CODE SECTION 83(b) THE
PARTICIPANT WISHES TO MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE ISSUE
DATE. THIS TIME PERIOD CANNOT BE EXTENDED. THE PARTICIPANT ACKNOWLEDGES THAT
TIMELY FILING OF A CODE SECTION 83(b) ELECTION IS THE PARTICIPANT’S SOLE
RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS LIMONEIRA OR ITS REPRESENTATIVE
TO FILE SUCH ELECTION ON HIS BEHALF.

 

(C)The Participant will notify Limoneira in writing, in a form and manner
prescribed by Limoneira, within thirty (30) days if the Participant files an
election pursuant to Section 83(b) of the Code.

 

(b)              Fees. All third party fees relating to the release, delivery,
or transfer of the Restricted Shares shall be paid by the Participant or other
recipient. To the extent the Participant or other recipient is entitled to any
cash payment from Limoneira or any of its Affiliates, the Participant hereby
authorizes the deduction of such fees from such payment(s) without further
action or authorization of the Participant or other recipient; and to the extent
the Participant or other recipient is not entitled to any such payments, the
Participant or other recipient shall pay Limoneira or its designee an amount
equal to such fees immediately upon the Vesting of the Restricted Shares.

 

- 7 - 

 

 

PART II – Performance Bonus Award

 

1.                  Performance Bonus Award Summary.

 

Performance Period:                             through              
              Target Performance Bonus Award and Performance Goal: The Target
Performance Bonus Award (“Target Bonus Award”) shall be based on the
Participant’s annual base salary in effect on                            ,
multiplied by the percentages shown on Exhibit A, associated with the net income
(weighted at seventy percent (70%)) and operating income (weighted at thirty
percent (30%)) of Limoneira for the Performance Period (“Performance Goals”)
with Performance Goals only being achieved at the                         
percent (    %),                          percent (      %),              
              percent (      %), and                        percent (      %)
levels of achievement.  The Compensation Committee (“Committee”), in its sole
discretion, has elected to grant the Participant the opportunity to earn a
“Bonus Award” derived from the above calculation. Negative Discretion: A Bonus
Award shall be subject to the Negative Discretion of the Committee to reduce an
award. Payment: Payment of a Bonus Award will be made in a cash lump sum,
subject to the approval of the Committee, on or after               and on or
before              ; provided that no Participant shall have the right to
designate the calendar year of payment.

 

2.                  Performance Bonus Award. The Committee has sole authority to
determine the amount granted and payable, if any, and to interpret the terms and
conditions of this Agreement and the Plan. Subject to the terms of the Plan and
the Agreement, the Bonus Award shall be determined, awarded, and paid on or
after                             , and on or before              
             , if the Performance Goals specified in Part II, Section 1 are
attained by Limoneira. The Committee shall certify in writing the attainment of
the Performance Goal. The date on which the Committee makes its determination is
referred to as the “Award Date.” The date the Bonus Award, if any, is paid to a
Participant is referred to as the “Payment Date.”

 

3.                  Specified Employees. In the event any Bonus Award would be
paid to a Participant upon a “separation from service” within the meaning of
Section 409A and no exemption or exclusion from Section 409A shall apply, no
Bonus Award shall be paid to any Participant who is a “specified employee”
within the meaning of Section 409A until the earlier of the first day of the
seventh month after the month of such Participant’s separation from service or
the Participant’s death.

 

- 8 - 

 

 

PART III – Provisions Applicable to Performance Share-Based/

Restricted Share Award and Performance Bonus Award

 

1.                  Incorporation of Plan. The rights and duties of Limoneira
and the Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise provided herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan. The Participant acknowledges receipt
of the Plan by executing this Agreement.

 

2.                  Nontransferability. The Performance Share-Based Award Shares
and Restricted Shares shall not be transferable (including by sale, assignment,
pledge or hypothecation) other than by will or the laws of intestate succession
until the Restricted Shares become Vested. Bonus Awards shall not be
transferable other than by will or the laws of the intestate succession. The
designation of a beneficiary in accordance with Plan procedures does not
constitute a prohibited transfer.

 

3.                  Superseding Agreement: Binding Effect. This Agreement
supersedes any statements, representations, or agreements of Limoneira or an
Affiliate with respect to the grant of the Awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations, or agreements. This Agreement does not supersede or amend any
existing confidentiality agreement, nonsolicitation agreement, noncompetition
agreement, any employment agreement or any other similar agreement between the
Participant and Limoneira or an Affiliate, including, but not limited to, any
restrictive covenants contained in such agreements.

 

4.                  Amendment and Termination; Waiver. Except as permitted by
the Plan, and subject to the terms of the Plan, this Agreement may be amended or
terminated only by the written agreement of the parties hereto. The waiver by
Limoneira or an Affiliate of a breach of any provision of the Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant. Notwithstanding the foregoing, the Committee shall
have unilateral authority to amend the Plan and this Agreement (without
Participant consent) to reduce any Award or to the extent necessary to comply
with applicable law or changes to applicable law (including but in no way
limited to federal securities laws), and the Participant hereby consents to any
such amendments to the Plan and this Agreement.

 

5.                  Income Reporting; Withholding; Tax Matters. Limoneira, its
Affiliates, or their agents shall report all income to the appropriate tax
authorities and withhold all required local, state, federal, foreign, and other
taxes and any other amounts required to be withheld by any governmental
authority or law.

 

In general, Limoneira and its Affiliates have made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) related to the Awards.
The Participant also acknowledges that Limoneira and its Affiliate have no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

 



- 9 - 

 

 

6.                  Notices. Any and all notices under this Agreement shall be
in writing and sent by hand delivery or by certified or registered mail (return
receipt requested and first-class postage prepaid), in the case of Limoneira, to
its Committee, 1141 Cummings Road, Santa Paula, CA 93060, and in the case of the
Participant, to the last known address of the Participant as reflected in
Limoneira’s records.

 

7.                  Successors and Assigns. Subject to the limitations stated
herein and in the Plan, this Agreement shall be binding upon and inure to the
benefit of the Participant and the Participant’s executors, administrators, and
beneficiaries and Limoneira and its successors and assigns.

 

8.                  Counterparts; Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

 

9.                  Right of Offset. Notwithstanding any other provision of the
Plan or this Agreement, Limoneira may, subject to compliance with Code Section
409A (to the extent applicable), reduce the amount of any benefit or payment
otherwise payable to or on behalf of the Participant by the amount of any
obligation of the Participant to Limoneira or an Affiliate that is or becomes
due and payable, and the Participant shall be deemed to have consented to such
reduction.

 

10.              Compliance with Laws; Restrictions on Awards and Shares.
Limoneira may impose such restrictions on the Awards and the shares or other
benefits underlying the Awards as it may deem advisable, including without
limitation restrictions under the federal securities laws, federal tax laws, the
requirements of any stock exchange, or similar organization and any blue sky,
state, or foreign securities laws applicable to such Awards or shares.
Notwithstanding any other provision in the Plan or this Agreement to the
contrary, Limoneira shall not be obligated to issue, deliver, or transfer any
shares of Common Stock, make any other distribution of benefits under the Plan,
or take any other action, unless such delivery, distribution, or action is in
compliance with all applicable laws, rules, and regulations (including but not
limited to the requirements of the Securities Act of 1933, as amended).
Limoneira may cause a restrictive legend or legends to be placed on any
certificate for Shares issued pursuant to the Performance Share-Based Award
Shares/Restricted Shares (or other evidence of Common Stock ownership,
including, without limitation, a direct registration system book-entry account)
in such form as may be prescribed from time to time by applicable laws and
regulations or as may be advised by legal counsel.

 

[Signature Page to Follow]

 

 

- 10 - 

 

 

IN WITNESS WHEREOF, this Agreement has been executed on the dates indicated
below on behalf of Limoneira and by the Participant effective as of the day and
year first above written.

 

  LIMONEIRA COMPANY                



By:

              Print Name:               Title:               Date:              
        PARTICIPANT                      





Date:



              Address:                  

 



- 11 - 

 

  

EXHIBIT A

LIMONEIRA COMPANY

2010 AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN

Part II – Performance Bonus Award

 

Performance Goal for the _____________ through _____________ Performance Period:

 

Limoneira

Pretax Income

Net Income

@ ___ % tax rate

Participant’s

Annual Base Salary

 

X

 

Percentage

$__________

 

$__________ ________________   _____%

 

 



 



 A-1 

